IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CHLOE WALLACE,1                            §
                                               §
          Respondent Below,                    § No. 66, 2019
          Appellant,                           §
                                               § Court Below—Family Court
          v.                                   § of the State of Delaware
                                               §
    VIVIAN DICKENS and MEGAN                   § File No. CN18-05978
    ROLAND,                                    § Petition No. 18-31705
                                               §
          Petitioners Below,                   §
          Appellees.                           §

                                  Submitted: March 12, 2019
                                   Decided: March 28, 2019

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                           ORDER

         After considering the notice of appeal from an interlocutory order under

Supreme Court Rule 42, it appears to the Court that:

         (1)    On February 15, 2019, the appellant, Chloe Wallace, filed a notice of

interlocutory appeal from a Family Court order, dated January 18, 2019 and

docketed on January 22, 2019, finding there was probable cause to believe the

appellant’s children would be dependent and/or neglected in the appellant’s care and

that temporary guardianship should be granted to appellee Vivian Dickens until



1
    The Court assigned pseudonyms to the parties under Supreme Court Rule 7(d).
further order of the Family Court. A preliminary hearing was scheduled for January

29, 2019, but was continued at the request of the appellant and is currently scheduled

for March 28, 2019. On March 8, 2019, the Family Court treated the notice of appeal

as an application for certification under Supreme Court Rule 42 and denied it as

untimely.

       (2)     We refuse this interlocutory appeal, which fails to comply with Rule

42. Under Rule 42, the appellant was required to file an application for certification

of the January 18th order in the Family Court within ten days of that order.2 She was

also required to file an application for certification in the Family Court before filing

a notice of interlocutory appeal in this Court.3                Instead she filed a notice of

interlocutory appeal in this Court without ever filing an application for certification

in the Family Court. The appellant’s pro se status does not excuse her failure to

comply with the requirements of Rule 42.4




2
  Supr. Ct. R. 42(c)(i) (“Such application shall be served and filed within 10 days of the entry of
the order from which the appeal is sought or such longer time as the trial court, in its discretion,
may order for good cause shown.”).
3
  Supr. Ct. R. 42(c) (providing that “[a]n application for certification of an interlocutory appeal
shall be made in the first instance to the trial court”).
4
  See, e.g., Hall v. Danberg, 2010 WL 2624382, at *1 (DeL. July 1, 2010) (rejecting pro se
litigant's argument that his failure to comply with Rule 42 should be excused due to his pro se
status).

                                                 2
     NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED.

                                   BY THE COURT:


                                   /s/ James T. Vaughn, Jr.
                                   Justice




                               3